[Cite as Doe v. Boland, 2022-Ohio-503.]


STATE OF OHIO                    )                   IN THE COURT OF APPEALS
                                 )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                 )

JANE DOE, et al.                                     C.A. No.       20CA011651

        Appellees

        v.                                           APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
DEAN BOLAND nka JOHN TAYLOR                          COURT OF COMMON PLEAS
                                                     COUNTY OF LORAIN, OHIO
        Appellant                                    CASE No.   19CJ112596

                                DECISION AND JOURNAL ENTRY

Dated: February 22, 2022



        TEODOSIO, Judge.

        {¶1}    Dean Boland aka Jack Boland nka John Taylor (“Mr. Taylor”) appeals the order

of the Lorain County Court of Common Pleas denying his motion to strike. We dismiss the

attempted appeal for lack of jurisdiction.

                                                I.

        {¶2}    In May 2019, a certificate of judgment from the United States District Court,

Northern District of Ohio, was filed in the Lorain County Court of Common Pleas.              The

certification was for judgment in the amount of $300,000.00 and $43,214.11 in costs and

attorney’s fees in favor of plaintiffs “JANE DOE AND JANE ROE” and against “DEAN

BOLAND NKA JACK BOLAND.”

        {¶3}    In February 2020, the plaintiffs filed a motion for an order of garnishment of the

personal earnings of the judgment debtor, and Mr. Taylor filed a request for a hearing on the

creditor’s right to garnish his earnings. Mr. Taylor further filed motions captioned “MOTION
                                                2


FOR SUMMARY JUDGMENT AND TO DISMISS FOR LACK OF STANDING” and

“MOTION TO STRIKE.”           The trial court denied both motions and set the matter for a

garnishment hearing, which was stayed pending this appeal of the trial court’s order denying Mr.

Taylor’s motion to strike.

                                                II.

                               ASSIGNMENT OF ERROR ONE

       THE TRIAL COURT ERRED IN DENYING APPELLANT’S MOTION TO
       STRIKE THE DEFECTIVE JUDGMENT LIEN FOR ITS FAILURE TO
       COMPLY WITH R.C. 2329.02 AND RELATED REVISED CODE
       PROVISIONS.

       {¶4}    In his assignment of error, Mr. Taylor argues the trial court erred in denying his

motion to strike. We must first determine, however, whether the order appealed from is a final,

appealable order that this Court has jurisdiction to consider, as “[t]his Court has jurisdiction to

hear appeals only from final judgments.” Peppeard v. Summit Cty., 9th Dist. Summit No. 25057,

2010-Ohio-2862, ¶ 9, citing Article IV, Section 3(B)(2), Ohio Constitution; R.C. 2501.02. “In

the absence of a final, appealable order, this Court must dismiss the appeal for lack of subject

matter jurisdiction.” Id.

       {¶5}    R.C. 2505.02(B)(2) provides, in pertinent part: “An order is a final order that may

be reviewed, affirmed, modified, or reversed, with or without retrial, when it is * * * [a]n order

that affects a substantial right made in a special proceeding or upon a summary application in an

action after judgment * * *.”       “‘Substantial right’ means a right that the United States

Constitution, the Ohio Constitution, a statute, the common law, or a rule of procedure entitles a

person to enforce or protect.” R.C. 2505.02(A)(1). “[A]n order affects a substantial right for

purposes of R.C. 2505.02(B)(2) only if ‘in the absence of immediate review of the order [the

appellant] will be denied effective relief in the future.’” Thomasson v. Thomasson, 153 Ohio
                                                   3


St.3d 398, 2018-Ohio-2417, ¶ 10, quoting Bell v. Mt. Sinai Med. Ctr., 67 Ohio St.3d 60, 63

(1993). Thus, in order to constitute a final, appealable order, Mr. Taylor must show that the

order at issue affected a substantial right, and that he would not be able to effectively protect his

substantial right without immediate review. See id. at ¶ 11.

         {¶6}   With regard to judgment liens and the certificate of judgment, R.C. 2329.02

provides, in pertinent part:

         Any judgment or decree rendered by any court of general jurisdiction, including
         district courts of the United States, within this state shall be a lien upon lands and
         tenements of each judgment debtor within any county of this state from the time
         there is filed in the office of the clerk of the court of common pleas of such
         county a certificate of such judgment, setting forth the court in which the same
         was rendered, the title and number of the action, the names of the judgment
         creditors and judgment debtors, the amount of the judgment and costs, the rate of
         interest, if the judgment provides for interest, and the date from which such
         interest accrues, the date of rendition of the judgment, and the volume and page of
         the journal entry thereof.

         {¶7}   “The law in Ohio is quite clear that when a certificate of judgment is filed with

the office of the clerk of the court of common pleas, a lien is immediately created upon the lands

of the judgment debtor.” Tyler Refrig. Equip. Co. v. Sonick, 3 Ohio App.3d 167, 169 (9th

Dist.1981); see also R.C. 2329.02. “The lien’s existence is not predicated upon its execution,

and a stay of execution will not postpone the lien's creation, nor destroy one already in

existence.” Id. “’The judgment becomes a lien from the moment that it is delivered and filed

with the clerk, regardless of the time when it is docketed and indexed.’” Id., quoting Maddox v.

Astro Invests., 45 Ohio App.2d 203, 207 (2d Dist.1975). The existence of the lien is therefore

not predicated upon any additional order of the court in which the certificate of judgment was

filed.

         {¶8}   In the matter sub judice, a certificate of judgment from the United States District

Court, Northern District of Ohio, was filed in the Lorain County Court of Common Pleas. A
                                                  4


motion to strike the certificate of judgment was denied by the trial court, and though a request for

a garnishment hearing was made, the hearing has not yet gone forward. The appropriateness and

amount of garnishment has therefore yet to be determined.

       {¶9}    Under similar circumstances, the Eighth District has concluded there exists no

final, appealable order:

       From our review of this record, there is no final “order of garnishment” from
       which an appeal may be taken. When a certificate of judgment is filed with the
       clerk of the court of common pleas, a lien is immediately created upon the lands
       of the judgment debtor. See R.C. 2329.02; [Tyler Refrig. Equip. Co. v. Stonick, 3
       Ohio App. 3d 167 (9th Dist.1981)]. In this case, the filing of a certificate of
       judgment created a lien in favor of the plaintiff. The Municipal Court overruled
       defendant's motion to strike the affidavit and order and essentially declined to set
       aside the plaintiff's lien. The record discloses that no other proceedings have been
       taken to enforce that lien. Under these circumstances, we do not believe that the
       court’s order affected a substantial right of the defendant. R.C. 2505.02.

Van Wie v. Kreppner, 8th Dist. Cuyahoga No. 53614, 1988 WL 8405, *1 (Jan. 28, 1988).

       {¶10} We find our sister Court’s reasoning persuasive with regard to our present review.

The filing of a certificate of judgment created a lien in favor of the plaintiff. No proceedings

have yet been undertaken to enforce that lien. Under these circumstances, the trial court’s order

presented for our review has not affected a substantial right. Because the order at issue is not a

final, appealable order, this Court lacks jurisdiction.

                                                 III.

       {¶11} Mr. Taylor’s attempted appeal is dismissed for lack of subject-matter jurisdiction.

                                                                                Appeal Dismissed.




       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the
                                                5


period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                    THOMAS A. TEODOSIO
                                                    FOR THE COURT



CARR, P. J.
SUTTON, J.
CONCUR.


APPEARANCES:

JOHN TAYLOR, pro se, Appellant.

JONATHAN ROSENBAUM, Attorney at Law, for Appellees.